                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                           NO. 7:17-CV-128-FL


UNITED STATES OF AMERICA,            )
and the STATE of NORTH               )
CAROLINA, ex rel.                    )
BRONSON LOWERY,                      )
                                     )
             Plaintiffs,             )
                                     )
v.                                   )                    ORDER
                                     )
ALL MEDICINES, INC. (dba             )
Townsend’s Pharmacy, JAMES           )
CRAIG BELL, and MELISHA              )
WEST,                                )
                                     )
             Defendants.             )


      Upon motion, request, and proper showing by attorney for Plaintiffs, United

States of America and the State of North Carolina, the named Defendant, Melisha

West, having failed to appear, plead, or otherwise defend herself, as provided by

the Federal Rules of Civil Procedure, default is hereby entered against Defendant,

Melisha West, pursuant to the Federal Rule of Civil Procedure 55(a).

      This the _____
                 9 day of December, 2020.




                                         ______________________________
                                         PETER A. MOORE, JR.
                                         Clerk of Court




         Case 7:17-cv-00128-FL Document 64 Filed 12/14/20 Page 1 of 1
